                                        UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MASSACHUSETTS (BOSTON)




       In re:                                                              )
                                                                           )
       ALBERT OH                                                           )         Case No. 18-14022
                                                                           )         Chapter 7
                                                                           )
                                    Debtor.                                )



                                                REPORT OF DEBTOR AUDIT

               Pursuant to 28 U.S.C. § 586(f)(1), the United States Trustee contracted for an audit to be
       performed of the above-captioned debtor’s petition, schedules, and other information filed by the
       debtor in this case. In accordance with the Debtor Audit Standards established pursuant to Section
       603(a) of the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005, Tronconi Segarra
       & Associates LLP performed the procedures enumerated in the contract between it and the United
       States Trustee Program to determine whether certain items in the bankruptcy petition, schedules, and
       statements as originally filed by ALBERT OH in Bankruptcy Case No. 18-14022 contain material
       misstatements concerning the debtor’s income, expenditures, or assets.



                                                                The auditor finds:

                                            No material misstatements.

                                            One or more material misstatements.
                                            The material misstatements are listed                 
                                            on the attached List of Material
                                            Misstatements.




8321 Main Street, Williamsville, NY 14221 / 716.633.1373 / Fax 716.633.1099 / www.tsacpa.com        SOLUTIONS BEYOND THE OBVIOUS
REPORT OF DEBTOR AUDIT
Albert Oh
Case No. 18-14022



       The debtor was responsible for the preparation of the bankruptcy petition, schedules, and
statements in this case. The United States Trustee Program is responsible for the sufficiency of the
procedures developed to determine the accuracy, veracity, and completeness of the petitions,
schedules and other information that the debtor is required to provide under 11 U.S.C. §§ 521 and
1322. Tronconi Segarra & Associates LLP makes no representation regarding the sufficiency of the
procedures either for the purpose for which this report has been requested or for any other purpose.

         The analysis and findings contained in this report are intended solely for the information and
use of the United States Trustee Program and parties-in-interest in the subject civil bankruptcy
proceeding and are not intended to be and should not be used by anyone other than these parties.
However, this report is a matter of public record and its distribution is not limited. The report is not
a legal determination, and the legal effect of the auditor’s findings of material misstatement is a
question for the Court. Further, the findings contained in the report neither require the United States
Trustee Program or other parties in interest to take, nor preclude these parties from taking, legal action
in or relating to this case, including with respect to matters not discussed in this report.


Dated this 29th day of March, 2019.


                                                    Respectfully submitted,



                                                    Nicholas J. Fabozzi, CPA
                                                    Partner
                                                    TRONCONI SEGARRA & ASSOCIATES LLP


Enclosure
                                           List of Material Misstatements for
                                                       Albert Oh
                                                   Case No. 18-14022



                                                                                       Amount Reported
                                                                                                                   Audit
                               Material Misstatement                                   in Schedules and
                                                                                                                  Finding
                                                                                          Statements

         The debtor understated his average monthly income by
                                                                                               $16,180.92        $38,133.31
         $21,952.39 on Schedule I




8321 Main Street, Williamsville, NY 14221 / 716.633.1373 / Fax 716.633.1099 / www.tsacpa.com            SOLUTIONS BEYOND THE OBVIOUS
